DETAILED ACTION
This Office Action is in response to the amendment filed 1/13/2022.  Claims 1-12 and 19-29 are pending in this application. 

Allowable Subject Matter
Claims 1-12 and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest found prior art is Lo (US 2020/0272882) and Mellempudi et al. (US 2021/0072955).  Lo discloses performing batch normalization in a neural network based on an average, i.e. mean, and a variance, i.e. standard deviation, of a batch of data elements, wherein input data is quantized, i.e. converted from higher precision to lower precision.  Mellempudi discloses number format conversion in e.g. a neural network, wherein the outputs of a batch normalization process may be format converted.  However, neither of the references teach producing mean values in different formats, one format having more bits than the other format, and computing standard deviations and normalized values based on the differently-formatted mean values, or receiving separate subsets of a batch of data elements at individual lanes of a set of computation units.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182